Name: Commission Regulation (EEC) No 971/85 of 15 April 1985 re-establishing the levying of customs duties on certain woven suits, products of category 16 (code 40.0160), originating in Pakistan, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3563/84 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy
 Date Published: nan

 16. 4. 85 Official Journal of the European Communities No L 104/5 COMMISSION REGULATION (EEC) No 971/85 of 15 April 1985 re-establishing the levying of customs duties on certain woven suits, products of category 16 (code 40.0160), originating in Pakistan, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3563/84 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas, in respect of certain woven suits, products of category 16 (code 40.0160), the relevant ceiling amounts to 5 600 pieces ; whereas on 12 April 1985 imports of the products in question into the Commu ­ nity originating in Pakistan, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Pakistan, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3563/84 of 18 December 1984 applying generalized tariff preferences for 1985 in respect of textile products originating in developing countries ('), and in parti ­ cular Article 4 thereof, HAS ADOPTED THIS REGULATION : Article 1 Whereas Article 2 of that Regulation provides that preferential tariff treatment shall be accorded, for each category of products subject to individual ceilings not allocated among the Member States, within the limits of the quantities specified in column 7 of its Annexes I or II , in respect of certain or each of the countries or territories of origin referred to in column 5 of the ­ same Annexes ; whereas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; As from 19 April 1985, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3563/84, shall be re-established in respect of the following products, imported into the Community and originating in Pakistan : Code Category CCT heading No NIMEXE code ( 1985) Description ( 1 ) (2) (3) (4) 40.0160 16 ex 61.01 B 61.01-51 , 54, 57 Men's and boys' outer garments : Men's and boys' woven suits (including coordinate suits consisting of two or three pieces, which are ordered, packed, consigned and normally sold together), of wool, of cotton or of man-made textile fibres, excluding ski suits Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 338 , 27. 12. 1984, p. 98 . No L 104/6 Official Journal of the European Communities 16. 4. 85 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 April 1985. For the Commission COCKFIELD Vice-President